DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In regard claim 1, the prior arts of record do not teach or disclose a method of controlling a user equipment (UE), comprising: selectively instructing the UE to perform a first or second listen-before-talk (LBT) procedure or to use a first or second set of LBT parameters, wherein the second LBT procedure or second set of LBT parameters differs from the first LBT procedure or first set of LBT parameters in that additional LBT opportunities are provided during a scheduled duration, and wherein the scheduled duration comprises multiple subframes, wherein the second LBT procedure or second set of LBT parameters provides at least one LBT opportunity in each subframe of the scheduled duration, and wherein the first LBT procedure or first set of LBT parameters does not provide at least one LBT opportunity in each subframe of the scheduled duration.

In regard claim 13, the prior arts of record do not teach or disclose a method of operating a user equipment (UE), comprising: receiving instructions to perform a first or second listen-before-talk (LBT) procedure or to use a first or second set of LBT parameters; and performing the first or second listen-before-talk (LBT) procedure or using the first or second set of LBT parameters, according to the received instructions, wherein the second LBT procedure or 

In regard claim 22, the prior arts of record do not teach or disclose a radio access node configured to control a user equipment (UE), comprising: at least one memory, transceiver, and processor collectively configured to: selectively instruct the UE to perform a first or second listen-before-talk (LBT) procedure or to use a first or second set of LBT parameters, , wherein the second LBT procedure or second set of LBT parameters differs from the first LBT procedure or first set of LBT parameters in that additional LBT opportunities are provided during a scheduled duration, and wherein the scheduled duration comprises multiple subframes, wherein the second LBT procedure or second set of LBT parameters provides at least one LBT opportunity in each subframe of the scheduled duration, and wherein the first LBT procedure or first set of LBT parameters does not provide at least one LBT opportunity in each subframe of the scheduled duration.

In regard claim 34, the prior arts of record do not teach or disclose a user equipment (UE), comprising: a memory, transceiver, and at least one processor collectively configured to: receive instructions to perform a first or second listen-before-talk (LBT) procedure or to use a first or second set of LBT parameters; and perform the first or second listen-before-talk (LBT) 

In regard amended claim 43, the prior arts of record do not teach or disclose a method of operating a network node in a wireless communication system, comprising:
determining a load of the wireless communication system; determining a listen before talk (LBT) procedure or LBT parameters for a plurality of user equipment (UE) devices based on the determined load; and instructing the UE devices to perform the determined LBT procedure or to use the determined LBT parameters; wherein determining the LBT procedure or LBT parameters comprises: scheduling the UE devices based on the determined load; determining whether any of the scheduled UE devices are concurrently scheduled in a subframe or in one or more consecutive subframes; and determining the LBT procedure or LBT parameters according to the determination of whether the scheduled UE devices are concurrently scheduled in the subframe or in one or more consecutive subframes.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 06/30/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476